DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 14 March 2022. Claims 1 - 12 and 14 - 20 are currently pending. 

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 14 March 2022.

Claim Objections
The objections to claims 3, 5, 12 and 17, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 14 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 9, 10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 14 March 2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 5, 7, 9 - 12 and 14 - 20 under 35 U.S.C. 102(a)(1) are hereby withdrawn in view of the amendments and remarks received 14 March 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 6 and 8 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 14 March 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald H. Heckenberg, Jr. (Reg. No. 60,081) on 24 March 2022.

The application has been amended as follows: 

-	In Claim 1 Lines 16 - 17 change “results are to be merged, based on a similarity of the locations indicated by the predetermined number of  selected predetermined number of pattern detection results; and--.

-	In Claim 2 Lines 7 - 8 change “replace one of the predetermined number of pattern detection results stored” to --replace one of the selected predetermined number of pattern detection results stored--.

-	In Claim 3 Lines 5 - 6 change “included in the predetermined number of pattern detection results” to --included in the selected predetermined number of pattern detection results--.

-	In Claim 4 Lines 4 - 5 change “and to merge the predetermined number of pattern detection results” to --and to merge the selected predetermined number of pattern detection results--.

-	In Claim 5 Lines 6 - 8 change “further cause the apparatus to merge the first information of the predetermined number of pattern detection results and to merge the second information of the predetermined number of pattern detection results”  to  --further cause the apparatus to merge the first information of the selected predetermined number of pattern detection results and to merge the second information of the selected predetermined number of pattern detection results--.

-	In Claim 7 Line 2 change “indicating a characteristic of the pattern that is present” to --indicating a characteristic of the predetermined pattern that is present--.

-	In Claim 8 Lines 3 - 5 change “further cause the apparatus to determine whether or not the predetermined number of pattern detection results are to be merged in consideration of the second information of the predetermined number of pattern detection results”  to  --further cause the apparatus to determine whether or not the selected predetermined number of pattern detection results are to be merged in consideration of the second information of the selected predetermined number of pattern detection results--.

-	In Claim 10 Lines 4 - 5 change “using the second information of the predetermined number of pattern detection results” to --using the second information of the selected predetermined number of pattern detection results--.

-	In Claim 11 Line 2 change “size information of the pattern” to --size information of the predetermined pattern--.

 predetermined pattern that is present in the image--.

-	In Claim 19 Lines 8 - 9 change “based on a similarity of the locations indicated by the predetermined number of pattern detection results; and” to --based on a similarity of the locations indicated by the selected predetermined number of pattern detection results; and--.

-	In Claim 20 Lines 10 - 11 change “based on a similarity of the locations indicated by the predetermined number of pattern detection results; and” to --based on a similarity of the locations indicated by the selected predetermined number of pattern detection results; and--.

Allowable Subject Matter
Claims 1 - 12 and 14 - 20 (now renumbered 1 - 19) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, repeatedly performing a process of selecting a predetermined number of pattern detection results from a plurality of pattern detection results, wherein each of the plurality of pattern detection results indicate a location from which a predetermined pattern has been detected in an image, determining whether or not the selected predetermined number of pattern detection results are to be merged and merging the selected predetermined number of pattern detection results if they have been and interrupting the process being repeatedly performed if a time taken performing the process using the plurality of pattern detection results exceeds a threshold value. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olmeda Reino et al. U.S. Publication No. 2020/0193225 A1; which is directed towards a method and system for detecting objects in digital images, wherein a plurality of candidate windows indicating an object location are generated and wherein multiple candidate windows for a same object are identified and suppressed such that only one object detection window remains. 
Torii et al. U.S. Patent No. 9,292,745; which is directed towards an apparatus and method for detecting objects in images, wherein multiple object detection results are obtained from a plurality of different object detectors and wherein the multiple object detection results are processed so as to merge object detection results belonging to a same object together.
Yano et al. U.S. Publication No. 2016/0140399 A1; which is directed towards an apparatus and method for detecting areas in an image where people exist, wherein the detected areas are analyzed in order to merge two or more detected areas when the two or more detected areas correspond to a same person.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ERIC RUSH/Primary Examiner, Art Unit 2667